COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-18-00180-CR


Harry C. Washington                     §    From the 297th District Court

                                        §    of Tarrant County (1458141D)

v.                                      §    June 7, 2018

                                        §    Opinion by Chief Justice Sudderth

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Bonnie Sudderth
                                       Chief Justice Bonnie Sudderth